Citation Nr: 1146932	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an effective date earlier than September 8, 2005 for the award of service connection for PTSD with depression.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to June 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Waco, Texas VA Regional Office, which granted service connection for PTSD with depression, rated 30 percent, effective September 8, 2005.  Per the Veteran's request, he was scheduled for a Travel Board hearing in March 2011; he subsequently withdrew the hearing request.  

The matter of entitlement to an effective date earlier than September 8, 2005 for the award of service connection for PTSD with depression is being REMANDED to the RO.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that throughout the appeal period (since September 8, 2005), the Veteran's PTSD with depression has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD with depression.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the April 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while a July 2010 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in August 2006 (with March 2007 addendum opinion), March 2009, and June 2010; these examinations are reported in greater detail below and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  

The Board notes that in March 2011, the Veteran submitted (with a waiver of RO consideration) Social Security (SSA) records that included a January 2006 decision and a February 2006 letter indicating that he became entitled to disability benefits beginning December 2003.  The records also included his application for disability benefits and minimal treatment records.  In the January 2006 decision letter, it was noted that the Veteran contended he was disabled due to COPD, status post tuberculosis 10 years earlier, status post multiple stab wounds to the right chest, and lightheadedness and shortness of breath with any exertion.  The findings indicated that the Veteran met the criteria for disability benefits based on these same physical ailments.  The SSA documents made absolutely no mention of any mental health ailment, either in the Veteran's contentions or in the findings granting him disability benefits.  The Board therefore finds no need to remand these matters to obtain any outstanding records underlying this SSA decision, as they would not be relevant to the claims on appeal.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   
Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

On September 2004 VA treatment, a depression screen was positive; no diagnosis was given.  On February 2005 VA treatment, a PTSD screen was positive; it was noted that the Veteran did not have a prior diagnosis of PTSD.  

On August 2005 VA treatment, a PTSD screen was positive.  The only symptoms he endorsed were nightmares, flashbacks, or problems due to combat or other trauma.  He did not endorse substance abuse, psychosis (including hallucinations, delusions, or not-drug-induced paranoia), depression or mania, panic or anxiety attacks, or suicidal or aggressive thoughts.  He was referred for ongoing follow-up mental health treatment.

On further August 2005 VA treatment, it was noted that the Veteran had no prior psychiatric history.  He reported that he had read literature about PTSD a few years earlier and "realized that he had it".  He reported that he had never been treated or diagnosed by professionals before.  He reported that he became angry and irritable very easily, and he woke up a couple of times during the night, sometimes due to Vietnam-related nightmares.  He denied ever having flashbacks.  He reported that he felt sad watching war coverage on the news and tried to avoid it.  He had been self-medicating with alcohol ever since he returned from Vietnam; he used to drink a lot of whisky, but he was currently drinking 12 to 18 beers daily.  He reported a 15 year history of drug abuse including cocaine, speed, and cannabis, though he had quit using drugs about 7 years earlier.  He lived by himself and worked part-time as an auto mechanic.  He understood alcohol was a problem and that he needed help for his addiction; he expressed an interest in inpatient substance abuse treatment.  

On September 2005 VA treatment, the Veteran was referred to Detox and Alcohol and Drug Rehab at the Dallas VAMC, though he did not report for admission.

On November 2005 VA treatment, the Veteran reported that he had been unemployed for two years due to respiratory problems, though he previously worked as a roofer for over 20 years.  It was noted that he had no prior psychiatric history but was referred for evaluation based on a positive PTSD screen.  He had realized he had symptoms of PTSD after reading about it a few years earlier.  He reported that he had no problems before service but the Vietnam War "made him a different person"; he reported that he had a lot of anger and depression when he returned from Vietnam but, because most people did not want to talk about it at that time, he did not seek any help.  He began drinking and doing drugs in Vietnam and continued "self-medicating" for many years.  He "felt like a total failure and that nothing could be done" when he was depressed.  He reported feelings of hopelessness, helplessness, and worthlessness, as well as periods of crying.  He had sleep problems; he slept very lightly, and any noise distracted him from sleeping.  He reported lack of sex drive, poor attention span, and feeling tired all the time.  Any little noise would cause him to get out of bed and look around "to make sure everything was okay".  He reported nightmares of hiding from the Viet Cong once every six months or so.  He denied ever experiencing any flashbacks. He admitted to feeling nervous around people but was still able to work as a roofer for over 20 years with his coworkers.  He reported feeling hypervigilant and startled, though not all of the time.  He had a lot of anger to begin with and used to be physically aggressive, but now he would only curse at people if he became angry.  He denied any psychotic or manic symptoms, and any history of suicide attempts.  He admitted to one incident of violence when he shot a guy in the late 1970s because "he was fooling around with his wife".  He reported that he had quit drinking alcohol about one month earlier.

On mental status examination, the Veteran was cooperative and fairly groomed, with good eye contact and no involuntary movements.  Mild psychomotor retardation was noted.  His speech was soft but coherent.  His mood was described as depressed, and his affect was congruent with his mood.  His thought process was coherent and goal directed.  Regarding thought content, he denied any audiovisual hallucinations and expressed no delusions.  He denied suicidal or homicidal ideation or intent.  His sensorium and cognition were grossly intact and alert, and he was oriented to date, place, and person.  His concentration was "fairly intact", as were his immediate, recent and remote memory.  His insight and judgment were fair.  

The evaluating psychiatrist noted the Veteran's lack of psychiatric history but long history of substance abuse.  He noted the Veteran's problems socializing though he was still able to work for over 20 years as a roofer with coworkers.  The psychiatrist noted that the Veteran had been troubled with his reported symptoms on and off for years.  The diagnoses included recurrent moderate major depressive disorder, alcohol dependence, and rule-out PTSD.  A GAF score of 45 was assigned, with no further explanation.

Based on these findings, a November 2005 rating decision reopened the claim of service connection for PTSD but denied it on the merits, finding there was no confirmed clinical diagnosis of the disability.

On June 2006 VA treatment, the treating nurse practitioner added chronic PTSD to the Veteran's list of diagnoses, which also included major depressive disorder and alcohol dependence.  The Veteran reported that he was not doing well, continuing to feel depressed and anxious.  He was not sleeping well and he had nightmares.  He reported feeling on guard and nervous during the day.  He reported having trouble getting along with others and preferred to be alone.  He reported that loud noises startled him and crowds made him uncomfortable.  It was noted that the Veteran was cooperative and fairly quiet; his mood was described as depressed with appropriate affect.  He denied suicidal or homicidal ideation.

On August 2006 VA psychiatric examination, the Veteran reported that he had last worked three and a half years earlier in construction; he was injured on the job and developed respiratory problems, causing him to stop working.  The examiner noted a February 1985 VA examination in which the Veteran exhibited suicidal ideation, illogical thinking, and "hearing whispers"; the diagnoses included intermittent explosive disorder and schizoaffective disorder.  The examiner also noted records regarding the Veteran's behavior in service and his physical health.  The Veteran reported that he had had psychiatric problems since Vietnam; he reported that he had "six months of treatment" while serving in Vietnam.  He reported experiencing a good deal of depression and nervousness, stating that his brother was murdered while he was in Vietnam, which was very upsetting to him.  He reported thoughts of Vietnam and nightmares about once to twice per year regarding his older brother; he indicated having dreams about being captured by the Viet Cong (which had not actually occurred).  He drank alcohol on a regular basis and occasionally to an excessive amount; he reported drinking two six-packs of beer once or twice per week.  He reported that he had been jailed in the past "on at least twenty occasions" for fighting, associated with his alcohol use, and he had one DWI.  His last arrest was about 10 years earlier when he shot his wife's boyfriend, though the charges were dismissed.  He reported that his PTSD through the years made him "hate and be distrustful of people", and he quit many jobs because of that pattern; however, his longest job lasted for 25 years with a construction company.  The examiner noted that the Veteran's post-service trauma included his health problems, his divorce, and the fact that he was once stabbed five times in a bar while playing pool; he reported that he was accosted by a drug addict.  He reported being involved in a gun battle with his then-wife's boyfriend.  He also reported that his children had "turned out well".  The Veteran stated that he was able to engage in a normal range and variety of activities of daily living without interruption of his typical daily routine.

On mental status examination, the Veteran's thought processes were logical, coherent and relevant.  He was described as articulate, verbal, well-dressed but casually attired, mentally intact, and cooperative, with good social skills.  He was well oriented to time, place, person and situation.  His affect was spontaneous and his reasoning was good.  His fund of general information was good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension, concentration, and memory were each good.  His sensorium was clear.  He denied any history of head trauma, seizure, or stroke.  He endorsed psychological symptoms including anxiety, depression, crying spells, anhedonia, occasional nightmares, anger control problems, hypervigilance, and homicidal ideas.  

The examiner opined that the Veteran did not have a significant mental problem that derived from the military; he had significant social and occupational problems, but these were mostly of his own making and were associated with both alcohol dependency and his antisocial personality.  The VA examiner opined that the Veteran failed to meet the criteria for PTSD as outlined by the DSM-IV-TR.  The examiner noted that, while the Veteran has some conceded stressors, including the Air medal, he did not appear to have had any direct contact with combat situations.  The examiner further opined that the Veteran's problem behavior is better explained in terms of his substance dependency (a long history of arrests associated with violence while drinking) and his antisocial personality.  The examiner noted the Veteran's long history of continuous employment before he developed significant respiratory problems.  The examiner noted that psychometric testing indicated the Veteran was highly intelligent and fully capable of producing a valid profile though his results produced an extremely exaggerated response; exaggeration and malingering were suspected.  The VA examiner diagnosed alcohol dependency, as well as Axis II diagnoses of very superior intelligence and antisocial personality disorder, and assigned a GAF score of 50.  The examiner opined once again that the Veteran did not fit the criteria for a diagnosis of PTSD.

On September 2006 VA mental health treatment, the Veteran's behavior was guarded and avoidant, his speech was pressured, and his mood and affect were depressed.  He was able to follow conversation.  He was interested in therapy to cope with his stressors.  He reported a history of violence since getting out of the military.  He isolated himself but had one good friend.  He reported having one 22-year-old son whom he had not seen in 22 years.  He avoided people due to having a bad temper.  He reported he shot a man in California who was "no threat to anyone anymore".  He reported being stabbed 5 times in an encounter outside a bar.  He reported that he was "always being arrested by cops" in his town, due to his anger.  He denied any problem with drinking, stating that he would only drink one 12-pack per week.  PTSD was diagnosed.  The Veteran was referred to an Anger Management group.  After missing the first three sessions, it was noted that he would need to be referred again if he decided to accept anger management as part of his treatment plan.

On March 2007 VA addendum opinion, the August 2006 VA examining psychologist noted that the claims file had been unavailable at the time of examination.  After reviewing the complete claims file and medical records, the examiner noted that the Veteran had been given a rule-out diagnosis of PTSD in August 2005 by his treating VA psychiatrist, whose diagnosis and formulations were the same as of August 2006 [the date of this psychologist's examination].  No further explanation was given.

On December 2007 private psychological evaluation (with subsequent testing completed in February 2008), the Veteran reported feeling extremely avoidant, isolated, and alone.  He reported that he felt others criticized him, that he was different from others, and he preferred to isolated himself.  He believed he was not understood by other people.  He reported a very pessimistic view of the future.  He was alienated from his ex-spouse.  He reported anxiety and being afraid of other people and unfamiliar places or circumstances.  He felt tired, with no energy, depressed, sad, emotionally over-reactive, and believed he cried without any good reason.  He reported being unable to relax, lacking enjoyment in life, and "behav[ing] in strange ways".  He reported continued morbid thoughts and flashbacks connected to combat violence during service.  He reported a history of aggressive behavior following service, including an incident in which he was stabbed.  He reported that he occasionally drank alcohol but had no problems with respect to the use of it; he denied any significant present alcohol or drug problems.  He related his divorce, the loss of friends, and numerous past fighting incidences to alcohol.  He reported that he was last employed with a construction company as a carpenter, though he was no longer working "due to his psychological problems".

On mental status examination, the examiner noted that the Veteran appeared sickly and did not pay attention to his personal hygiene or physical appearance.  The examiner noted that the Veteran became confused at times about inquiry and his responses were somewhat vague.  Results of a MicroCog Assessment procedure reflected that the Veteran was above average for overall general cognitive proficiency or functioning, which the examiner noted was at odds with the Veteran's clinical presentation on examination.  The Veteran was average for information processing speed and accuracy.  His attention, mental control, reasoning, calculation, memory, spatial processing, and reaction time were all average.  His general or immediate reaction time was above average, reflecting quick cognitive functioning for visual perceptual skills and ability.  On Conner's Continuous Performance Test, the Veteran's profile reflected difficulty with detecting correct to incorrect signals and changes in reaction time reflecting fatigue and cognitive inefficiency; he made errors reflecting impulsivity and reaction time for sustained attention and concentration.  A mood scale questionnaire reflected average levels of restlessness, anger, and energy, though the examiner noted that the Veteran displayed anergia and fatigue on interview.  His self-report of depressive symptoms was mild, which the examiner noted was inconsistent with other assessments and the interview itself.  A cognitive distortion scale test indicated chronic feelings of helplessness, hopelessness, powerlessness, and extreme criticism of his own behavior; he tended to ruminate over past issues and was very despondent about his behavioral history and present status.  

The private examiner noted that the Veteran met the criteria for PTSD including unwanted memories and unpleasant dreams, with associated distress; episodes in which he felt the traumatic event was happening again in the present; physical reactions to reminders of the traumatic event; psychophysiological arousal to trigger or stimulus events; attempts to avoid thoughts, feelings, or conversations about the traumatic events; avoidance of activities or people that reminded him of the traumatic events; difficulty remembering important parts of the event itself; diminished interest in activities or people; a tendency to become avoidant and reclusive most of the time; extreme difficulty expressing love and closeness to other people; extreme problems with respect to viewing the future with any kind of positive outlook; a foreshortened sense of the future; extreme sleep dyssomnia and waking up several times during the night; rage and anger that sometimes does not subside; difficulty with concentration, focus, and intensity; a need to be constantly alert and observe the world around him; hyper-reactivity and being easily startled; and easily angered when provoked.  He denied any suicidal plan or intent or any present intent of violence.  He showed no signs of carelessness, reading difficulties, confusion, exaggeration, malingering, or defensiveness.  The examiner noted that the Veteran was chronically withdrawn and isolated, with an extreme level of suspiciousness and mistrust in relations with others.  He displayed prominent hostility and a tendency to project anger and hostility onto others and at times become delusional with respect to the projection process.  The examiner noted that psychotherapeutic treatment would be difficult with this Veteran.  The examiner noted extreme emotional lability, poorly controlled anger, significant depression, and mood swings that were hypomanic with irritability.  The examiner noted the Veteran had peculiarities of thinking and ways of cognitively experiencing life, which were worsened by his being very socially isolated.  The examiner noted that the Veteran's personality style included risk taking and a tendency to be impulsive.  The examiner noted severe anger management problems and severe problems with social relationships.  The private examiner noted that the evaluation showed no test taking abnormalities such as malingering or inconsistent endorsement of items.

The private examiner diagnosed PTSD; rule-out bipolar disorder, most recently depressed; and alcohol abuse by history.  The examiner also gave Axis II diagnoses of multiple manifestations of a Cluster A and Cluster B personality disorder, primarily paranoid in quality.  A GAF score of 50 was assigned.  The examiner opined that the Veteran distrusts others, thus a therapeutic alliance would be difficult with him.  He had a number of symptom patterns reflecting his alcohol abuse history, a tendency to have mood swings reflective of the major bipolar type, a pattern of disturbed thinking that could also reflect a thought disorder, and personality characteristics that were rather atypical and schizotypical in quality.

On March 2009 VA psychiatric examination, the Veteran reported that it had been hard for him to keep a job; people would anger him and he would "tell them where to go".  He believed his symptoms to be severe.  He reported a history of multiple assault charges, frequent fighting, and charges of public intoxication and driving under the influence.  He reported a history of drug abuse, though he stopped using most drugs in 1975 or 1978, with the exception of marijuana, which he continued using until about 4 years prior (2005).  He continued to drink approximately a 12-pack of beer per day, at home.  Regarding his history of fighting, he reported that he would fight drunk or sober.  After service, he worked at a factory for 5 years, after which he quit and did "various odd jobs" for about 10 years.  He then got a roofing job "to stay away from people"; he worked for his friend's roofing business for about 20 years.  He reported that he was mostly able to work independently and have little interaction with others.  He reported that he stopped working about 4 years earlier (2005) due to COPD symptoms, and he now collected SSA disability income for COPD.  When asked if his PTSD symptoms impacted his ability to function as a roofer, the Veteran reported that being on a roof "kind of reminded [him] of being in a helicopter", though he added that he did not have to deal with people.  The examiner opined that the Veteran showed a history of moderate occupational impairment secondary to psychiatric symptoms but indicated the reason he stopped working was due to physical disability, specifically COPD.  Regarding his social functioning, the Veteran reported having one child with whom he had no contact; he was divorced and never re-married.  His main hobbies were fishing and watching television.  He lived alone and described himself as a loner.  He kept in touch with one sister and one brother, who sometimes visit him, and he got along well with them.  The examiner opined that the Veteran exhibited moderate to severe social impairment, mainly in the form of social withdrawal, isolation, and reclusiveness.  The Veteran reported that he had never sought counseling and was not involved in any psychiatric treatment.  He did not contend that his psychiatric symptoms had impaired his basic activities of daily living.

On mental status examination, the Veteran was dressed casually with fair hygiene and somewhat poor grooming.  There were no significant abnormalities noted in his posture or gait, and no psychomotor agitation or retardation.  His eye contact was fair, and his manner of interaction was guarded.  His speech and communication were grossly normal in rate, rhythm, tone, and volume, though he used very few words and kept his responses short.  His thought processes appeared clear, logical, goal directed, and coherent.  His thought content was relevant and appropriate.  His behavior was mildly irritable.  He denied any history of delusions or hallucinations.  His mood was "pretty good as long as everything goes nice".  His affect was irritable and somewhat nervous.  He denied suicidal or homicidal ideation.  He was oriented in all spheres.  He showed fair skills in attention, concentration, short term and remote memory, abstract reasoning, and social judgment.  His psychological insight appeared limited.  He reported recurring nightmares once or twice per month but denied having flashbacks.  He reported efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with or that aroused recollections of his military trauma.  He showed markedly diminished interest and participation in significant activities as well as feelings of detachment and estrangement from others, and a restricted range of affect.  He reported difficulty sleeping, problems with irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The March 2009 VA examiner diagnosed chronic PTSD, moderate, secondary to military combat trauma; depressive disorder not otherwise specified; alcohol dependence; and polysubstance dependence in remission; as well as an Axis II diagnosis of Cluster A and B personality traits.  A GAF score of 50 was assigned.  The examiner opined that in addition to PTSD, there were several other contributing factors to the Veteran's social and occupational impairment, including depressive symptoms to a certain degree, his drug history, and his current use of alcohol.  The examiner opined that the Veteran's manifested symptoms of Cluster A and B personality features also contributed to his symptoms and impairment in functioning.  The examiner estimated that, while the Veteran met the criteria for PTSD, there were other factors to consider in terms of understanding his symptomatology and functioning impairments: the examiner opined that the Veteran's substance abuse patterns had been responsible for approximately 50 percent of his impairment in functioning overall, and the PTSD was responsible for less than 50 percent of his overall functional impairment but was nevertheless a clinically significant contributing factor.  The examiner opined that the Veteran's history suggested that his PTSD symptoms led to occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, though he was able to find satisfactory functioning in general as a roofer.  The examiner opined that the Veteran's social impairments reflected the combination of psychiatric diagnoses given.

Based on these findings, the April 2009 rating decision on appeal granted service connection for PTSD with depression, rated 30 percent, effective September 8, 2005 (the date of the claim to reopen the previously denied claim for service connection).

On June 2010 VA psychiatric examination, the examiner noted no evidence of any mental health treatment of any kind since 2006.  The Veteran reported that his symptoms were getting worse, and they were particularly worsened by watching the news.  He reported anger and nervousness, and he felt unable to drive; he reported there were days he "would like to run off the damn road".  He reported having nightmares approximately every two to three months.  He reported that hearing helicopters brought up thoughts of the war.  He reported difficulty falling and staying asleep, sometimes waking up hourly and getting only a few hours of sleep overall per night.  He reported that his anger was getting worse.  He reported a history of violence, and he therefore just stayed away from people because he did not like jail.  He reported difficulty concentrating and hypervigilance, sitting in corners to see everyone approaching.  He reported that, even in his own home, he looked out the door and looked both ways before crossing the threshold to go outside.  He believed that he "might get sniper shot".  He reported that he would usually send people to get groceries for him, because he did not like to go outside.  He reported that he was leery about antidepressants, because his mother "died of pills", though he also reported that he had some antidepressants to take; he also had sleeping aids, though he did not take them due to waking up too groggy.  The examiner noted no periods of remission since the previous VA examination.  The Veteran reported that he had not been employed for the previous 6 years.  He reported that he lived alone, and had one friend, from whom he rented his home.  He did not see anyone or participate in any social activities, and he no longer saw any of his family.  He reported that every couple of days, he would drink a 6 to 12 pack of beer, usually with his one friend.  He reported that his alcohol consumption had remained fairly stable since the previous examination.

On mental status examination, the Veteran was casually dressed, and his eye contact, grooming, hygiene, and posture were fair.  His psychomotor activity was normal.  He was cooperative but irritable.  His speech and communication were of normal rate, rhythm, tone and volume, although he tended to give short and unelaborative answers to questions.  His thought processes were clear, logical, linear, coherent and goal-directed.  His thought content was notable for intrusive memories.  His behavior was appropriate.  There were no delusions or hallucinations noted or reported.  His mood was described as "pissed off" and his affect was congruent.  He reported that his symptoms had worsened over the previous 6 months due to such things as the poor economy.  He denied any homicidal or suicidal ideation, though stated that he believed he would not live long enough to think about suicide due to his COPD.  He was oriented to all spheres.  His concentration was poor.  His remote memory was intact, though his recent memory showed some deficits; he noted that he would forget dates and had to look up anything that was not written down.  His immediate retention of four unrelated words was perfect, though his delayed recall for the same words was poor.  His social judgment and insight were considered fair.  The examiner noted that the Veteran's speech, communication, and thought processes showed no evidence of abnormalities that would interfere with either his social or occupational functioning.  He was able to engage in all activities of daily living independently and without assistance.  The examiner noted that the Veteran also endorsed symptoms of depression including depressed mood more days than not for most of the day, sleep problems, anger, fatigue, low energy, isolative tendencies, and irritability; the Veteran reported these symptoms had been present since his service.

The June 2010 VA examiner diagnosed chronic moderate PTSD, and recurrent moderate major depressive disorder; the examiner opined that PTSD was considered the primary diagnosis, with the depression secondary to PTSD.  A GAF score of 45 to 50 was assigned.  The examiner opined that it would appear the Veteran's overall mental health had deteriorated at least slightly since the previous VA examination, noting that on the previous examination he was diagnosed with "depressive disorder, not otherwise specified", whereas the current examination resulted in a diagnosis of major depression, based on there being sufficient symptomatology to warrant the diagnosis.  The examiner also noted the Veteran's reports of being more isolative and angry.  The examiner opined that the Veteran had reduced reliability and productivity due to PTSD signs and symptoms. 

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD and depression (alcohol dependence/abuse; polysubstance dependence in remission; rule-out bipolar disorder; antisocial personality disorder; multiple manifestations of a Cluster A and Cluster B personality disorder, primarily paranoid in quality; and Cluster A and B personality traits) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that generally where it is not possible to distinguish symptoms of the service connected disability being rated from those of a co-existing nonservice-connected disability the reasonable doubt doctrine dictates that all symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, most of the examiners have generally not distinguished symptoms due to the Veteran's PTSD with depression from those due to other, co-existing and nonservice-connected, psychiatric disability.  The sole exception is the March 2009 VA examiner, who opined that the Veteran's substance abuse patterns had been responsible for approximately 50 percent of his impairment in functioning overall, and the PTSD was responsible for less than 50 percent of his overall functional impairment but was nevertheless a clinically significant contributing factor.  However, the examiner did not attempt to assign separate GAF scores for the service-connected disability and the nonservice-connected substance abuse or provide any basis for the estimate.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD with depression.  Notably, in assigning the rating on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD and depression symptoms productive of occupational and social impairment with reduced reliability and productivity.  He has shown impairment of short-term memory (e.g., deficits in recent memory, forgetting dates); disturbances of motivation and mood (major depressive disorder and its symptoms); and difficulty in establishing and maintaining effective social relationships (he has only one friend and isolates himself).

Although he has not displayed flattened affect; circumstantial, circumlocutory or stereotypical speech; panic attacks more than once a week; difficulty understanding complex commands; impairment to the long term memory; or impaired abstract thinking, he need not display every symptom listed to meet the criteria for the higher (50 percent) rating.

While the Board notes some apparent slight embellishment of symptoms by the Veteran (as reflected by psychological testing on August 2006 VA examination, noting that his presenting difficulties with comprehension were inconsistent with psychometric testing), the Board finds the Veteran's overall accounts reasonably credible.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time during the appeal period is the Veteran shown to have had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (although depression is incorporated into his diagnosis, it does not impact his ability to function independently and without aid); impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not at any time  present a disability picture of a gravity consistent with a 70 percent rating.  While he reported prior occasions of judgment lapses leading to antisocial behavior and arrests, these took place before the evaluation period (and were reportedly linked to alcohol abuse).  The Board notes the lay statements submitted by the Veteran and his representative in support of this claim.  Those statements detail the types of problems that result from his PTSD and depression symptoms.  They do not reflect a level of impairment (deficiencies in most areas) associated with a 70 percent rating.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  While there have been scores of 45 suggesting serious symptoms, those scores are inconsistent with the symptoms actually noted.  By his own accounts, the Veteran's PTSD has not had an impact on his daily functioning, even though he receives no treatment.  

The overall record shows that the schedular criteria for a 50 percent (but no higher) rating are met.  Furthermore, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Veteran has reported that although he has not worked for several years, he stopped working due to COPD; SSA records submitted by the Veteran verify that he is receiving disability benefits for COPD and other physical ailments, with no mention of any mental health disorder as a basis for disability benefits and/or unemployment; therefore, the matter of entitlement to a total rating based on individual unemployability is not raised by the record in light of this claim.


ORDER

A 50 percent (but no higher) rating is granted for the Veteran's PTSD with depression, subject to the regulations governing payment of monetary awards.


REMAND

In an August 2010 statement, the Veteran's representative raised a claim of clear and unmistakable error (CUE) in a May 1985 RO decision, which denied service connection for PTSD, schizoaffective disorder, and intermittent explosive disorder.  This newly raised CUE claim has not yet been developed or adjudicated by the RO.

As the matter of entitlement to an effective date earlier than September 8, 2005 for the award of service connection for PTSD with depression is inextricably intertwined with the newly raised claim of CUE in the May 1985 RO decision, it must be remanded pending the adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of CUE in the May 1985 rating decision that denied service connection for psychiatric disability, the RO should provide the Veteran all VCAA-mandated notice (specifically advising him of what is needed to substantiate a CUE claim), and afford him (and his attorney) the opportunity to respond.  The RO should also arrange for any further development indicated.  

2.  The RO should then adjudicate the claim of CUE in the May 1985 rating decision.  If it is denied, the Veteran should be so advised, and also advised of his appellate rights and that the matter will not be before the Board unless he initiates (and perfects) an appeal in the matter.  

3.  The RO should then review the matter of entitlement to an earlier effective for the award of service connection for PTSD in light of its determination on the CUE claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


